      Case 2:21-cv-00296-JAM-AC Document 3 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL JAMES KENT,                                   No. 2:21-cv-0296 JAM AC PS
12                        Plaintiff,
13            v.                                           ORDER
14    OFFICE OF THE INSPECTOR
      GENERAL OF THE UNITED STATES,
15
                          Defendant.
16

17

18           Plaintiff, who is proceeding in pro se, has filed an application to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

20           The federal venue statute provides that “[a] civil action in which a defendant is an officer

21   or employee of the United States or any agency thereof acting in his official capacity or under

22   color of legal authority, or an agency of the United States, or the United States, may, except as

23   otherwise provided by law, be brought in any judicial district in which (A) a defendant in the

24   action resides, (B) a substantial part of the events or omissions giving rise to the claim occurred,

25   or a substantial part of property that is the subject of the action is situated, or (C) the plaintiff

26   resides if no real property is involved in the action.” 28 U.S.C.A. § 1391(e)(1).

27           In this case, plaintiff resides in Portland, Oregon. The defendant is a United States

28   Agency located in Washington, D.C. ECF No. 1. Based on the contents of the complaint, no real
                                                          1
      Case 2:21-cv-00296-JAM-AC Document 3 Filed 02/18/21 Page 2 of 2


 1   property is involved in the suit, and there is no indication that any event occurred within the
 2   Eastern District of California. ECF No. 1 at 8. Therefore, plaintiff’s claim should have been filed
 3   in the United States District Court for the District of Oregon. In the interest of justice, a federal
 4   court may transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. §
 5   1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 6          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 7   States District Court for the District of Oregon.
 8   DATED: February 18, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
